DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 Election/Restrictions
Applicant’s election with traverse of Species 1, Figures 3 and 6, claims 1, 2, 6 and 8-11, in the reply filed on March 10, 2022, is acknowledged.
Claims 3-5, 7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2022.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
In claim 1 (lines 11-12) “rigid substantially assembly” should recite --substantially rigid assembly--.
In claim 10 (line 1) “of claim 8” should recite --of claim 9--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 202208928).
As to claim 1, Li discloses an assembly structure, comprising: 
a plurality of first substantially rigid assembly units 1, 
wherein each of the plurality of first substantially rigid assembly units comprises a main body portion 1 and a plurality of connecting portions 2,3, an outline shape of the main body portion is a polygon with 6n equal sides, 
wherein "n" is a positive integer, a respective one of the connecting portions is arranged on each equal side of the main body portion and is connected to the main body portion to form an integral structure, the connecting portion of each equal side is connected to each of adjacent first substantially rigid assembly units through a sliding pair, 
wherein the sliding pair between any two of the first substantially rigid assembly units comprises a first slide slot 3 arranged on the connecting portion of one of the two first substantially rigid assembly units and a sliding fit structure 2 arranged on the connecting portion of the other first substantially rigid assembly unit, and a sliding direction of the sliding pair is the same as an extension direction of the equal side where the sliding pair is located, wherein the sliding fit structure is connected to the first slide slot and slidable along the first slide slot,
wherein any two adjacent sides of each first substantially rigid assembly unit are respectively provided with the first slide slot and the sliding fit structure, except the first substantially rigid assembly units located at an edge,
wherein the first substantially rigid assembly units are connected along all equal sides of the first substantially rigid assembly units to adjacent first substantially rigid assembly units (Figures 1-3).  
As to claim 2, Li discloses an assembly structure wherein, one connecting portion 2,3 in any two adjacent connecting portions 1 of the same first substantially rigid assembly unit is provided with the first sliding slot 3, and the other connecting portion is provided with the sliding fit structure 2 (Figures 1-3).  
As to claim 8, Li discloses an assembly structure wherein, an included angle between the connecting portion 2,3 and the main body portion 1 of the first substantially rigid assembly unit is 90 degrees or not (Figures 1-3).  
As to claim 9, Li discloses an assembly structure comprising a second substantially rigid assembly unit 1, wherein the second substantially rigid assembly unit comprises a main body portion 1 and a connecting portion 2,3, an outline shape of the main body portion of the second substantially rigid assembly unit is a polygon, the connecting portion of the second substantially rigid assembly unit is arranged on a side of the second substantially rigid assembly unit and is connected to the main body portion to form an integral structure; the connecting portion of the second substantially rigid assembly unit is connected to the connecting portion of the first substantially rigid assembly unit, and the connecting portions of two second substantially rigid assembly units are connected to each other (Figures 1-3).
As to claim 10, Li as modified by Yue discloses an assembly structure wherein the connecting portion 2,3 of the second substantially rigid assembly unit is a sliding fit structure 2 which fits with the first slide slot 3 of the first substantially rigid assembly unit 1, or a slide slot fitting with the sliding fit structure of the first substantially rigid assembly unit (Figures 1-3).
As to claim 11, Li as modified by Yue discloses an assembly structure wherein an included angle between the connecting portion 2,3 and the main body portion 1 of the second substantially rigid assembly unit is 90 degrees or not (Figures 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gebr Hennig (JP 1-269794).
As to claim 6, Li fails to disclose an assembly structure wherein the sliding fit structure is an L-shaped sliding buckle which enters into the first sliding slot, and a side wall of the L-shaped sliding buckle enters into the first sliding slot.  Li does not disclose any structural or functional significance as to the specific cross-sectional shape of the sliding fit structure; other than that the sliding fit structure matingly engages the first sliding slot.
Gebr Hennig teaches an assembly structure wherein a sliding fit structure 2’a,2’d is an L-shaped sliding buckle which enters into a first sliding slot 2b, and a side wall of the L-shaped sliding buckle enters into the first sliding slot (Figures 3,7).
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly structure disclosed by Li wherein the sliding fit structure is an L-shaped sliding buckle which enters into the first sliding slot, and a side wall of the L-shaped sliding buckle enters into the first sliding slot, as taught by Gebr Hennig, as Li does not disclose any structural or functional significance as to the specific cross-sectional shape of the sliding fit structure; other than that the sliding fit structure matingly engages the first sliding slot, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/14/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619